Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 21, 2020

                                    No. 04-20-00476-CR

                                  Mario Alberto ALEJOS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 14, Bexar County, Texas
                                  Trial Court No. 566141
                           Honorable Carlo Key, Judge Presiding

                                         ORDER
      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on October 21, 2020.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.


                                                  _________________________________
                                                  Michael A. Cruz, Clerk of Court